Citation Nr: 0822589	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-43 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for severe open angle 
glaucomatous optic nerve atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
October 2003.  The veteran had additional, unverified active 
duty from 1965 to 1967 and unverified service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in March 2005 at the San Juan RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a Board hearing in connection with the current 
claim.  The veteran subsequently withdrew his request for a 
Board hearing in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for severe open angle 
glaucomatous optic nerve atrophy.

The veteran's service medical records reveal that the veteran 
was diagnosed with glaucoma while serving in the National 
Guard in January 2001.  The veteran was subsequently found 
fit for duty and placed on active duty from February to 
October 2003.

The veteran was afforded a VA Compensation and Pension (C&P) 
eye examination in August 2004 in conjunction with his claim 
for service connection.  Upon examination the veteran was 
diagnosed with severe, chronic open angle glaucomatous optic 
nerve atrophy.  However, the examiner did not render an 
opinion on the etiology of the veteran's glaucoma and did not 
render an opinion on whether the veteran's active service 
permanently aggravated the veteran's glaucoma.

The veteran was also afforded a VA C&P general medical 
examination in August 2004.  Upon examination of the 
veteran's eyes, the veteran was diagnosed with bilateral open 
angle glaucoma.  Again, the examiner did not render an 
opinion on the etiology of the veteran's glaucoma and did not 
render an opinion on whether the veteran's active service 
permanently aggravated the veteran's glaucoma.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  As the information provided in the August 2004 
examination reports is insufficient, the Board finds that the 
veteran must be afforded another medical examination.  See 
Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).

In addition, the Board notes that "once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  In this case, as indicated above, the examiners 
in August 2004 failed to render opinions on the etiology of 
the veteran's glaucoma or opinions on whether the veteran's 
glaucoma was permanently aggravated by his military service.  
For this reason, the claim must be remanded for the veteran 
to be afforded another VA C&P examination.

The veteran reported at his August 2004 VA C&P general 
medical examination that he had active service in the Army 
from 1965 to 1967.  The veteran's DD 214 reveals that, in 
addition to the veteran's inactive duty and active duty from 
February to October 2003, the veteran had one year and eleven 
months of prior active service.  There are no records 
regarding this period of service associated with the claims 
folder.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
Accordingly, the RO should attempt to confirm the veteran's 
dates of active service and obtain the veteran's service 
medical and personnel records from the veteran's service from 
1965 to 1967.

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this grant of benefits, with 
the exception of the decision granting the veteran Social 
Security Disability Insurance benefits, have not been 
associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the veteran's 
complete Social Security Administration (SSA) record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
the National Archives and Records 
Administration (NARA) and request 
verification of the veteran's reported 
active Army service from 1965 to 1967.  
If confirmed, request the service medical 
records for the veteran's period of 
service from 1965 to 1967 and associate 
them with the claims folder.

3.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any glaucoma found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.

The examiner is asked to express an 
opinion as to when the veteran's glaucoma 
was first manifested (i.e., prior to 
service, in service, or after service).  
The examiner should also render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater than 
50%), at least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's glaucoma is related to or 
had its onset during active service.

If the examiner determines that the 
veteran's glaucoma is a disease which 
clearly and unmistakably (i.e., 
undebatably) preexisted active service, 
the examiner is asked to indicate whether 
there was a permanent increase in the 
severity of the underlying pathology 
associated with the glaucoma which 
occurred during active service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the 
veteran's glaucoma did not increase in 
severity during service, the examiner 
should indicate as such.  Lastly, the 
examiner should indicate whether the 
claimed glaucoma is otherwise related to 
the veteran's active service.  The 
examiner must provide a complete 
rationale for any stated opinion.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





